Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 29 April 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Williamsburgh April 29th 1782
                        
                        There is no more talk of the Evacuation of Charlestown and the thirty transports are returned empty to New
                            York: It is assured that at first the order was given for it, and then Countermanded. I fancy that your Excellency having
                            received these news before me has given no orders for the demolition of the works on Rhode Island but I Look
                            upon it as a most essential point to keep a good little garrison and a brave firm commander in that Island and
                                that they should look on Butts Hill as a citadel in which they must suffer any extreme before they give it
                            up.
                        I have no official news, besides the graces granted to the regiments of the army—I have the honor to send to
                            your Excellency the Copy of the Letter I have received from the King, as the mention it makes of you is strictly due to
                            you. He has been so good as to give me the reversion of the next government vacant worth 30,000 Livres; To the Baron de
                            Viomenil, the great cross of St Louis and a government of 12,000 Livres: To the Chevalier de Chastellux, a Government of
                            10,000 Livres: To the Marquis de St Simon, the red ribbond: To Count de Viomenil a pension of 5,000 Livres: Mr De Choisy
                            is made Major Genral: Colonels D’Aboville; De Laval, Rostaing D’Autichamp are made Brigadiers;
                            Lieutenant Colonels De LaValette and De L’estrade are likewise Brigadiers many other graces are granted.
                        La fayette has the promise of being made major general when he returns to France, after the close of the
                            American War, and is to rank as such from the day of the Capitulation of york town.
                        
                            My private letters give me to understand that they think of us in good earnest your Excellency has
                            not surely forgot to assemble many flat bottom boats they will be very precious if we go where you know it is
                                not sufficient to have them in the North River There must be some in Connecticut that the sund may be abundantly
                                furnished with them when the occasion will come.
                        The Captain of a flag with 30 men of the Bonnetta, says that fort mahon is taken. I am ignorant how he got
                            this Intelligence, but it comes from New York. As soon as I shall have positive letters by the Esurueillante
                                which I expect every moment if our operations are to be directed against New York, when I shall set off to have a
                                conference with your Excellency. I will put the army in motion in four divisions. And going as far as
                            Richmond I will send two divisions beyond James River when by a countermarch my last division becoming my first I will
                            turn on Fredericksburg, Alexandria etc. I have not vessels enough to go in one voyage to the Head of Elk, besides we would
                            be obliged to wait for all the horses for the artillery provisions &c. thus I think no time would be won by a
                            water voyage and after all, two fifties at the mouth of the river could break all our measures. On the contrary the
                            movement by land may occasion a false step at New York. I beg of your Excellency to give me your opinion on all this,
                            Before our conference that nothing may occasion a delay. I am with respect and personal attachment Sir, your Exellency’s Most
                            obedient & Most humble Servant.
                        
                            le cte de Rochambeau

                        
                    Words in square brackets are translations of code, taken from a typescript in DLC:GW Enclosure
                                                
                            Copy of the King’s Letter to the Count de Rochambeau
                                 26 November 1781
                                
                            
                            Monsr Le Comte de Rochambeau: The successes of my arms will never please me, but in as much as they are
                                likely to bring peace. Under that view, I see with pleasure the happy events of this campaign: My naval army commanded
                                by the Count de Grasse; Lieutenant General, has had in the West Indies an avantage over that of the British and has
                                taken in their view the Island of Tabago, has afterwards sailed for the coast of Virginia to concur to drive them out
                                of that State; the Enemy’s fleet is come to attack it, has been beaten and obliged to retire in its
                                harbours. In fine, a British army shut up in york town attacked by my troops combined with those of the United States
                                of America, under the Command of General Washington and yours, has been forced to surrender prisoner of war: By
                                calling these events to the mind, and acknowledging how much the abilities of General Washington, your talents, those
                                of the general officers under your joint command and the bravery of the Troops have rendered this campaign glorious,
                                my principal desire is to raise in the hearts of every individuals as well as in mine, the deepest gratitude towards
                                the author of all prosperity, and in the intention of beseeching him for a continuation of his Divine protection, I
                                send word to the Archbishops and Bishops of my Kingdom to cause the Te Deum to be sung in the Churches of their diocesies. I write you this Letter to tell you that
                                I desire that it be likewise sung in the Town or camp where you will be with the corps of Troops that you command; and
                                that you should give orders that that Ceremony be done with all the public Rejoicing used on
                                similar occasions, on which I pray God, Monsr le Comte de Rochambeau, to have you in his holy guard. Wrote at
                                Versailles the 26 9bre 1781.
                            
                                signed Louis
                                Segur
                            
                        
                        
                    